731 N.W.2d 408 (2007)
Michael ROBINS, Personal Representative of the Estate of Ilene Robins, Deceased, Plaintiff-Appellee,
v.
Tilak GARG, Defendant-Appellant.
Docket No. 131182. COA No. 256169.
Supreme Court of Michigan.
May 23, 2007.
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the April 4, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration in light of Woodard v. Custer, 476 Mich. 545, 719 N.W.2d 842 (2006).